J-S16010-16, J-S16011-16, J-S16012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SILIS WELLS

                      Appellant                  No. 489 EDA 2015


           Appeal from the Judgment of Sentence July 6, 2011
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0005391-2011


COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SILIS WELLS

                      Appellant                  No. 490 EDA 2015


           Appeal from the Judgment of Sentence July 6, 2011
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0005393-2011


COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                      Appellee

                 v.

SILIS WELLS

                      Appellant                  No. 491 EDA 2015


           Appeal from the Judgment of Sentence July 6, 2011
J-S16010-16, J-S16011-16, J-S16012-16


              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005639-2011


BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED FEBRUARY 23, 2016

        Appellant Silis Wells appeals from the July 6, 2011 judgment of

sentence entered at three separate docket numbers1 in the Philadelphia

County Court of Common Pleas following his guilty plea to four counts of

robbery, one count of aggravated assault, one count of conspiracy, three

counts of persons not to possess firearms, and one count of firearms not to

be carried without a license.2 Because we find the sentence imposed of 50

to 100 years’ incarceration followed by 54 years’ probation was manifestly

unreasonable, we vacate the judgments of sentence and remand to the trial

court for resentencing.

        On February 15, 2011, Appellant and his co-defendant were squatting

in a house near the 67th Street Café, a bar in Philadelphia. Opinion, filed

Mar. 12, 2015, at 1 (“1925(a) Opinion”).         Appellant and his co-defendant

entered the bar with a firearm,3 and robbed the bar’s occupants – one or


____________________________________________


1
    We have consolidated the three Superior Court cases on appeal.
2
  18 Pa.C.S. §§ 3701(a)(1)(ii), 2702(a), 903, 6105(a)(1), and 6106(a)(1),
respectively.
3
  Appellant’s co-defendant had stolen the firearm during a previous house
burglary.




                                           -2-
J-S16010-16, J-S16011-16, J-S16012-16



two patrons and a 70-year old bartender. Id.; N.T., 9/14/2011, at 4; N.T.,

11/17/2011, at 9. Appellant and co-defendant left the bar with $1,500.00 in

cash. N.T., 9/14/2011, at 4.4

       On March 8, 2011, Appellant was in a fight with at least two other

males outside Danny D’s Bar on 67th Street and Buist Street in Philadelphia,

during which he discharged a firearm.            1925(a) Opinion at 2. 5   Two men

were transported to a hospital and received treatment for hand injuries. Id.

Neither man suffered injuries from a gunshot wound. Id.6

       On March 9, 2011, Appellant and his co-defendant again robbed the

67th Street Café.        1925(a) Opinion at 2.        They pointed a gun at the

bartender, took $500.00 from the bar, and took the bartender’s cell phone

and wallet.     Id., N.T., 9/14/2011, at 6; N.T., 11/17/2011, at 8-10.         The

____________________________________________


4
 On March 10, 2011, Appellant was charged with two counts of robbery, one
count of persons not to possess firearms, and related charges at docket
number CP-51-CR-0005391-2011.
5
   At sentencing, the Commonwealth stated Appellant shot at two people,
and the trial court’s 1925(a) opinion states Appellant was in a fight with two
people. N.T., 9/14/2011, at 4; 1925(a) Opinion at 2. Appellant claims there
were 8-10 people involved in the fight. N.T., 9/14/2011, at 16-17. At the
hearing    addressing    Appellant’s   motion    for   reconsideration,     the
Commonwealth stated: “It’s on video, it doesn’t look like he’s firing directly
at the crowd of people, but he’s pointing it towards them, but it looks like
the shot is angled upward.” N.T., 11/14/2011, at 10-11.
6
  On April 6, 2011, Appellant was charged with aggravated assault, persons
not to possess firearms, firearms not to be carried without a license, and
related charges at docket No. CP-51-CR-0005639-2011.




                                           -3-
J-S16010-16, J-S16011-16, J-S16012-16



bartender and one or two patrons were in the bar at the time.         1925(a)

Opinion at 2.7

       On July 6, 2011, Appellant entered a guilty plea in all three cases. For

the February 15, 2011 robbery, Appellant pled guilty to two counts of

robbery and one count of persons not to possess firearms. For the March 8,

2011 assault, Appellant pled guilty to one count each of aggravated assault,

persons not to possess firearms, and firearms not to be carried without a

license. For the March 9, 2011 robbery, Appellant pled guilty to two counts

of robbery and one count each of conspiracy and persons not to possess

firearms.

       On September 14, 2011, the trial court sentenced Appellant at the

three dockets.

       At docket number CP-51-CR-0005391-2011, for the February 15, 2011

robbery, the trial court imposed 10 to 20 years’ incarceration for each of the

two robbery convictions and 10 years’ probation for the persons not to

possess firearms conviction.

       At docket number CP-51-CR-0005639-2011, for the March 8, 2011

assault, the trial court sentenced Appellant to 10 to 20 years’ incarceration

for the aggravated assault conviction, 10 years’ probation for the persons


____________________________________________


7
  On March 10, 2011, Appellant was charged with two counts of robbery, one
count of conspiracy, one count of persons not to possess firearms, and
related charges, at docket No. CP-51-CR-005393-2011.



                                           -4-
J-S16010-16, J-S16011-16, J-S16012-16



not to possess firearms conviction, and 7 years’ probation for the firearms

not to be carried without a license conviction.8

       At docket number CP-51-CR-005393-2011, for the March 9, 2011

robbery, the trial court sentenced Appellant to 10 to 20 years’ for each of

the two robbery convictions, 7 years’ probation for the persons not to

possess firearms conviction, and 20 years’ probation for the conspiracy

conviction.

       All sentences were imposed consecutively, resulting in an aggregate

sentence of 50 to 100 years’ incarceration, followed by 54 years’ probation.

       Appellant filed a motion to reconsider the sentence, which the trial

court denied on November 17, 2011. On December 16, 2011, Appellant filed

a timely notice of appeal.          On July 29, 2013, this Court affirmed the

judgment of sentence, finding Appellant waived his sentencing claim because

he failed to include a copy of the sentencing hearing transcript in the

certified record.     Commonwealth v. Wells, No. 15 EDA 2012, 17 EDA

2012, 18 EDA 2012, (Pa.Super. filed July 29, 2013).         On June 6, 2014,

Appellant filed a timely petition pursuant to the Post Conviction Relief Act,

42 Pa.C.S. §§ 9541-9546. The trial court conducted a hearing, during which


____________________________________________


8
  For the convictions at CP-51-CR-005639, the order signed on September
14, 2011, is entitled “Negotiated Guilty Plea.” We do not have a transcript
of the July 6, 2011 guilty plea to determine whether the guilty plea entered
at this docket was negotiated or open. The sentencing hearing transcript
does not mention that any docket contained a negotiated plea.



                                           -5-
J-S16010-16, J-S16011-16, J-S16012-16



trial counsel alleged his own ineffectiveness for failing to order a transcript.

1925(a) Opinion at 3. The PCRA court appointed new counsel and reinstated

Appellant’s direct appeal rights nunc pro tunc.            On January 15, 2015,

Appellant filed a notice of appeal.            Both Appellant and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

        Appellant raises the following issue for our review:

           Whether the trial court abused its discretion when it
           sentenced Appellant to an aggregate sentence of [50-100]
           years’ incarceration, plus [54] years’ probation?

Appellant’s Brief at 4.9 Appellant’s issue challenges the discretionary aspects

of his sentence.10

        “Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058,

1064 (Pa.Super.2011) (citing Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa.Super.2000)).          Before this Court can address a discretionary

challenge, we must engage in a four-part analysis to determine:

           (1) whether the appeal is timely; (2) whether Appellant
           preserved his issue; (3) whether Appellant’s brief includes
           a concise statement of the reasons relied upon for
           allowance of appeal with respect to the discretionary
____________________________________________


9
  Appellant’s question presented uses the aggregate sentence as stated by
the trial court at sentencing, 40 to 80 years’ incarceration followed by 57
years’ probation. Appellant’s Brief at 4. As noted later in Appellant’s Brief,
however, the aggregate of the sentences imposed is actually 50 to 100
year’s incarceration followed by 54 years’ probation.
10
     The Commonwealth did not file a responsive brief.



                                           -6-
J-S16010-16, J-S16011-16, J-S16012-16


         aspects of sentence; and (4) whether the concise
         statement raises a substantial question that the sentence
         is appropriate under the sentencing code.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super.2013) (quoting

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa.Super.2006)); see

also Allen, 24 A.3d at 1064.

      Appellant raised his discretionary aspect of sentence issue in a timely

post-sentence motion, filed a timely notice of appeal, and included a

statement of reasons relied upon for allowance of appeal pursuant to Rule

2119(f) in his brief.   We must, therefore, determine whether his issue

presents a substantial question and, if so, review the merits.

      “The determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-case basis.” Commonwealth v.

Dunphy, 20 A.3d 1215, 1220 (Pa.Super.2011) (quoting Commonwealth v.

Fiascki, 886 A.2d 261, 263 (Pa.Super.2005)). A substantial question exists

where a defendant raises a “plausible argument that the sentence violates a

provision of the sentencing code or is contrary to the fundamental norms of

the sentencing process.” Commonwealth v. Dodge, 77 A.3d 1263, 1268

(Pa.Super.2013) (quoting Commonwealth v. Naranjo, 53 A.3d 66, 72

(Pa.Super.2012)).

      Appellant maintains the trial court abused its discretion when it

sentenced Appellant to 50 to 100 years’ incarceration followed by 54 years’

probation. Appellant’s Brief at 6. He maintains the sentence was excessive

and manifestly unreasonable.     Id. at 7-8.   He further maintains the trial


                                     -7-
J-S16010-16, J-S16011-16, J-S16012-16



court failed to take into consideration Appellant’s background and youth,

that Appellant took responsibility for his actions, and Appellant’s potential for

rehabilitation.    Id.     Appellant’s excessiveness claim, particularly when

coupled with his claim the court failed to take into consideration mitigating

factors, raises a substantial question.          See Commonwealth v. Samuel,

102 A.3d 1001, 1007 (Pa.Super.2014) (appellant raised substantial question

when he alleged sentence was excessive and court failed to consider

mitigating circumstances); Commonwealth v. Dodge, 77 A.3d 1263, 1270

(Pa.Super.2013) (“[A] defendant may raise a substantial question where he

receives consecutive sentences within the guideline ranges if the case

involves circumstances where the application of the guidelines would be

clearly unreasonable, resulting in an excessive sentence; however, a bald

claim of excessiveness due to the consecutive nature of a sentence will not

raise a substantial question”); Commonwealth v. Kelly, 33 A.3d 638, 640

(Pa.Super.2011) (“A claim that a sentence is manifestly excessive such that

it constitutes too severe a punishment raises a substantial question.”).

       “Sentencing is a matter vested within the discretion of the trial court

and will not      be     disturbed absent     a manifest abuse         of   discretion.”

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa.Super.2010) (citing

Commonwealth v. Johnson, 967 A.2d 1001 (Pa.Super.2009)). “An abuse

of   discretion   requires   the   trial   court   to   have   acted   with   manifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of




                                           -8-
J-S16010-16, J-S16011-16, J-S16012-16



support so as to be clearly erroneous.”         Id. (citing Commonwealth v.

Walls, 926 A.2d 957 (Pa.2007)).

      “When imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), that is, the protection of the public,

gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant.” Commonwealth v. Coulverson, 34
A.3d 135, 144 (Pa.Super.2011) (quoting Commonwealth v. Fullin, 892
A.2d 843, 847–48 (Pa.Super.2006)). The trial court must also consider the

sentencing guidelines.    Id.   Further, when a trial court chooses to depart

from the guidelines, it must demonstrate on the record its awareness of the

guidelines and must provide a contemporaneous written statement of the

specific   reason   or   reasons   for   the   deviation   from   the   guidelines.

Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa.Super.2008).

      The General Assembly has set forth four factors that an appellate court

is to consider when determining whether a sentence is unreasonable:

           (d) Review of record.—In reviewing the record the
           appellate court shall have regard for:

           (1) The nature and circumstances of the offense and the
           history and characteristics of the defendant.

           (2) The opportunity of the sentencing court to observe the
           defendant, including any presentence investigation.

           (3) The findings upon which the sentence was based.

           (4) The guidelines promulgated by the Commission.

42 Pa.C.S. § 9781(d); accord Commonwealth v. Walls, 926 A.2d 957,

963, (Pa.2007).

                                         -9-
J-S16010-16, J-S16011-16, J-S16012-16



      The     Supreme   Court   of   Pennsylvania   has   explained   the   term

“unreasonable” in terms of sentencing as follows:

         [W]hat makes a sentence “unreasonable” is not defined in
         the statute.         Generally speaking, “unreasonable”
         commonly connotes a decision that is “irrational” or “not
         guided by sound judgment.”            The Random House
         Dictionary of the English Language, 2084 (2nd ed.1987);
         see 1 Pa.C.S. § 1903 (words to be construed according to
         their common and approved usage). While a general
         understanding of unreasonableness is helpful, in this
         context, it is apparent that the General Assembly has
         intended the concept of unreasonableness to be a fluid
         one, as exemplified by the four factors set forth in Section
         9781(d) to be considered in making this determination.
         Indeed, based upon the very factors set out in Section
         9781(d), it is clear that the General Assembly intended the
         concept of unreasonableness to be inherently a
         circumstance-dependent concept that is flexible in
         understanding and lacking precise definition. Cf. United
         States v. Crosby, 397 F.3d 103, 115 (2nd Cir.2005)
         (explaining concept or reasonableness in context of
         sentencing matters).

Walls, 926 A.2d at 963.         Further, the Supreme Court has stated that

although “a sentence may be found to be unreasonable after review of

Section 9781(d)’s four statutory factors, in addition a sentence may also be

unreasonable if the appellate court finds that the sentence was imposed

without express or implicit consideration by the sentencing court of the

general standards applicable to sentencing found in Section 9721, i.e., the

protection of the public; the gravity of the offense in relation to the impact

on the victim and the community; and the rehabilitative needs of the

defendant.”     Id. (citing 42 Pa.C.S. § 9721(b)).        It further noted that




                                      - 10 -
J-S16010-16, J-S16011-16, J-S16012-16



“rejection    of    a    sentencing      court’s   imposition   of   sentence   on

unreasonableness grounds would occur infrequently.” Id.

       Here, Appellant robbed the same bar twice and discharged a firearm

during an argument. No one was injured during the robberies, and no one

was injured by the gun during the argument.

       The trial court possessed a presentence report.          At the sentencing

hearing, the Commonwealth requested that the trial court sentence

Appellant to 25 to 50 years’ incarceration. N.T., 9/14/2011, at 12. For the

robbery convictions, possession of a firearms convictions, and conspiracy

conviction, the sentencing guideline range was 60 to 72 months, plus or

minus 12 months, imprisonment. 1925(a) Opinion at 6-7. For the firearms

not to be carried without a license conviction, the sentencing guideline range

was 48 to 60 months, plus or minus 12 months, imprisonment.              Id. at 7.

For the aggravated assault conviction, the sentencing guideline range was

72 to 90 months, plus or minus 12 months, imprisonment. Id.11

       At the sentencing hearing, the Commonwealth described the facts.

N.T., 9/14/2011, at 4-13.          The Commonwealth also noted that Appellant

admitted to the crimes and informed the investigators that he had been

unemployed since 2009 and his source of income was robbing people and
____________________________________________


11
   At the sentencing hearing, the Commonwealth stated Appellant had a
prior record score of 4; at the hearing on the motion for reconsideration,
however, Appellant’s counsel states his prior record score was 5. N.T.,
9/14/2011, at 10; N.T., 11/17/2011, at 4.



                                          - 11 -
J-S16010-16, J-S16011-16, J-S16012-16



selling drugs. Id. at 12. Appellant challenged the Commonwealth’s claim

that the bartender said it was Appellant who robbed the bar, because, at the

preliminary hearing, the bartender had said that the individuals who robbed

the bar wore masks.         Id. at 7-8.        The Commonwealth and the trial court

clarified that the bartender informed the Commonwealth on the telephone

the night prior to the sentencing that it was Appellant who robbed the bar.

Id. at 8.12    Appellant also stated he wanted to withdraw his guilty plea.

Appellant claimed he was fighting 8-10 people when he discharged his

firearm, and stated the Commonwealth made “it seem like I come out of the

bar shooting at people. I got 10 people kicking me and punching me.” Id.

at 18. Appellant also disputed the Commonwealth’s characterization that he

“terrorized” three blocks.         Id.    The following exchange then occurred

between Appellant and the trial court:

          THE COURT: -- you know, when I’m out on the street,
          people curse at me and swear at me and they blow the
          horn and they make me get over, say I’m driving too slow.

          [APPELLANT]: People curse at me too.

          THE COURT: I know. I don’t get mad. I just – I learn to
          duck sometimes. I just duck.

          [APPELLANT]: Your Honor --

          THE COURT: -- I learn to duck in my life.

____________________________________________


12
   Appellant also clarified, and the trial court and Commonwealth agreed,
that Appellant was not involved in the theft of the firearm. N.T., 9/14/2011,
at 14-15.



                                          - 12 -
J-S16010-16, J-S16011-16, J-S16012-16


          [APPELLANT]: -- if you look at the video, I let them punch
          on me – I let them roll on me twice before I actually
          defended myself.

          THE COURT: The force was excessive, to fire a gun. You
          used too much force. You used deadly force when you
          were not faced with deadly force.

          [APPELLANT]: Ten people on your back is not deadly
          force, and they all drunk, at that?

          [DEFENSE COUNSEL]:               You     just   admitted   to   doing
          everything.

          [APPELLANT]: I – I mean, I know. You not even trying to
          be on my side. You’re just a – Your Honor, yes, I plead
          guilty. I –

          THE COURT: All right. Are you ready to proceed today?

          [APPELLANT]: Yes, sir.

          THE COURT: All right. Do you need any more consultation
          with [defense counsel]?

          [DEFENSE COUNSEL]: No.

Id. at 19-21.     The only other reasoning provided by the trial court at the

sentencing hearing was that it imposed the consecutive probation because,

due to “Appellant’s age, he needs supervision once he’s out of custody.”

N.T., 9/14/2011, at 22.

       For the four counts of robbery and one count of aggravated assault,

Appellant received five above-guideline, consecutive, sentences of 10 to

twenty years, resulting in a 50 to 100 year term of imprisonment.13
____________________________________________


13
   The sentencing transcript indicates there was confusion as to the charges
for which Appellant was being sentenced, and the trial court stated that
there were three robberies, and one aggravated assault. However, there
were four robberies and one aggravated assault, and the sentencing orders
(Footnote Continued Next Page)


                                          - 13 -
J-S16010-16, J-S16011-16, J-S16012-16



      In addition, Appellant pled guilty to three counts of persons not to

possess firearms, one count of firearms not to be carried without a license,

and one count of conspiracy.           For these counts, he received two 10-year

terms of probation and a 7-year term of probation for the persons not to

possess firearms convictions, a 7-year term of probation for the firearms not

to be carried without a license conviction, and a 20-year term of probation

for the conspiracy conviction. This was an aggregate 54 years’ probation, to

run consecutive to his 50 to 100 year term of imprisonment.

      At the hearing addressing Appellant’s motion for reconsideration,

Appellant’s counsel noted Appellant suffered abuse as a child 14 and suffered

from drug and alcohol abuse.                Further, Appellant’s counsel explained

Appellant had a criminal trespass conviction from 2002 and a knowingly

possessing a controlled substance conviction from 2003, and had some

misdemeanor contact with the courts following those convictions.             N.T.,

11/17/2011, at 4.          Further, the Commonwealth and Appellant’s counsel

clarified that Appellant was adjudicated delinquent for simple assault and

                       _______________________
(Footnote Continued)

and dockets confirm the trial court imposed consecutive 10-20 year
sentences for the four robbery convictions and the aggravated assault
conviction.
14
   At the hearing on the motion for reconsideration, the Commonwealth
noted Appellant’s mother denied the abuse, but Appellant’s counsel
countered that Appellant was in foster care for three years during his
childhood and argued this does not usually occur absent abuse. N.T.,
11/17/2011, at 16-18.



                                           - 14 -
J-S16010-16, J-S16011-16, J-S16012-16



possession of narcotics as a juvenile. Id. at 17. The Commonwealth further

noted that Appellant was convicted of assault. Id. At the conclusion of the

hearing, the trial court stated the following:

          All right. The robbery of any establishment let alone the
          patrons that are in the establishment at the time of the
          robbery, can have a lasting effect. In this situation, we
          had the same bar owner, bar robbed twice, with the
          patrons being individually robbed at gunpoint.        The
          purposes of sentencing is to protect the community, to
          punish and to rehabilitate.

          According to these factors, [Appellant] demonstrated such
          a reign of terror in Southwest Philadelphia that the only
          hope to provide safety and punishment was to incarcerate
          him because of the crime spree that he demonstrated that
          he was going to be involved in. Prior record and prior
          sentences have shown that he cannot be rehabilitated on
          the streets.

          The robbery – I went outside the guidelines, because I felt
          that the guidelines could not and would not apply in such a
          dangerous and serious situation as this.          And the
          Defendant, accordingly to the document, facts read in the
          court, has demonstrated a wickedness of heart, a hardness
          of heart and showed that he was a threat and danger to
          the community and he must be controlled.

          Based on that, the sentence of 50 to 100 years plus [54]
          years of probation will stand. Motion for reconsideration
          denied.

N.T., 11/17/2011, at 19-20.

       The    trial     court’s   1925(a)      opinion   does   not   provide   further

explanation.15        It noted that all sentences were within the statutory limits

____________________________________________


15
   The court’s opinion addressing the motion for reconsideration is almost
identical to its 1925(a) opinion.
(Footnote Continued Next Page)


                                            - 15 -
J-S16010-16, J-S16011-16, J-S16012-16



and the court considered the sentencing guidelines when imposing the

sentence. 1925(a) Opinion at 4-5. The trial court then stated:

          While several of [Appellant’s] sentences were outside the
          Guidelines, this [c]ourt considered the Guidelines in
          sentencing but found they were insufficient for the
          punishment that was necessary. In denying [Appellant’s]
          motion for reconsideration, this [c]ourt clearly stated the
          reasons for departing upwards from the Sentencing
          Guidelines.    This [c]ourt considered [Appellant’s] prior
          record score and need for rehabilitation, as well as the
          need to protect the community.           This [c]ourt was
          particularly troubled by the recurring nature of
          [Appellant’s] behavior, and the fact that [Appellant]
          robbed the same bar twice, taking property not only from
          the business and its owner, but also from individual
          patrons, at gunpoint.        N.T., 11/17/2011 at 19-20.
          [Appellant] demonstrated in his prior record that he cannot
          be rehabilitated without incarceration and that he will likely
          offend again unless he is incarcerated. Id. Therefore,
          because this [c]ourt explained its reasons for deviating
          from the Sentencing Guidelines, it did not impose an
          unduly harsh sentence.

1925(a) Opinion at 7.

      Appellant’s crimes, which consisted of robbing the same bar, and its

patrons, twice and an aggravated assault, deserved a punishment of

incarceration. Although the trial court attempted to provide an explanation

for the imposition of an above-guideline sentence for robbery at the hearing

on the motion for reconsideration, it failed to provide reasons for imposing

four consecutive, above-guideline, sentences for robbery and another

consecutive above-guideline sentence for aggravated assault.
                       _______________________
(Footnote Continued)




                                           - 16 -
J-S16010-16, J-S16011-16, J-S16012-16



      The aggregate sentence imposed of 50 to 100 years’ incarceration,

followed by 54 years’ probation, is manifestly unreasonable. The sentence

of incarceration was double the 25-50 years’ incarceration requested by the

Commonwealth. No one was injured during any of the incidents. Although

Appellant had been adjudicated delinquent for simple assault, his past

criminal history is largely non-violent.        Appellant was 27 years old at the

time of the sentencing hearing.       He will not be released until he is, at a

minimum, 77 years old.       He will be on supervision until well beyond any

individual’s possible life span.

      Even if, as the trial court claims, an above-guideline sentence was

necessary, it is unclear why five, above-guideline, consecutive sentences,

resulting in 50 to 100 years of incarceration, followed by an additional

consecutive term of 54 years of probation, was necessary to protect the

public, and rehabilitate Appellant, or how it was needed due to the gravity of

the offense in relation to the impact on the victim and community.              See

Commonwealth          v.    Coulverson,         34 A.3d 135,    139,    149-50

(Pa.Super.2011) (finding a maximum term of imprisonment of 90 years was

unreasonable following a open plea of guilty to charges of rape, involuntary

deviate sexual intercourse, sexual assault, aggravated indecent assault, two

counts of indecent assault, robbery, unlawful restraint, and terroristic

threats, false identification to law enforcement, four counts of burglary,

robbery,    two    counts    of    theft,   and      receiving   stolen   property);

Commonwealth v. Dodge, 957 A.2d 1198, 1202 (Pa.Super.2008) (an

                                       - 17 -
J-S16010-16, J-S16011-16, J-S16012-16



aggregate sentence of 58 ½ to 124 years’ incarceration was unreasonable

where it was comprised largely of consecutive sentences for receiving stolen

costume jewelry).

      Although we do not condone Appellant’s conduct, we find that in light

of the nature and circumstances of the offense and the history and

characteristics of Appellant, the opportunity of the sentencing court to

observe Appellant, including any presentence investigation, the findings

upon which the sentence was based, and the guidelines promulgated by the

Commission, the sentence imposed by the trial court is excessive and

manifestly unreasonable. See 42 Pa.C.S. § 9781(d).

      Judgments of sentence vacated.        Cases remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2016




                                   - 18 -